Case 9:21-cv-81224-DMM Document 1 Entered on FLSD Docket 07/12/2021 Page 1 of 20




    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF FLORIDA
    KIMBERLY STEPHENS, individually,

                    Charging Party,                CASE NO.:

              v.                                   COMPLAINT

    FRANKLIN FOODS, INC., a Florida                JURY TRIAL DEMANDED
    corporation, and HOCHLAND SE, a for
    profit limited company organized under the
    laws of the European Union, jointly and
    severally,

                    Defendants.



                                      NATURE OF ACTION

              1.    Plaintiff Kimberly Stephens (“Ms. Stephens”), is a 48 year old African

     American female, who is a single parent of two who worked for Franklin Foods, Inc.

     (“Franklin” or the “Company”), and its parent corporation, Hochland SE (“Hochland”)

     (Franklin and Hochland are collectively referred to as the “Defendants”) for almost three

     years.

              2.    Ms. Stephens began working for Defendants on January 22, 2018 until she

     was wrongfully terminated on September 16, 2020.

              3.    Defendants engaged in unlawful employment practices on the basis of race

     and color, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et

     seq. (“Title VII”) and under the Florida Civil Rights Act of 1992, Florida Statutes

     §760.01, et seq. (the “FCRA”).




                                                 -1-
Case 9:21-cv-81224-DMM Document 1 Entered on FLSD Docket 07/12/2021 Page 2 of 20




             4.    Ms. Stephens further alleges that Defendants engaged in race-based and

     color-based discrimination and harassment, retaliation and wrongful termination in

     violation of Title VII and the FCRA.



                                            THE PARTIES

             5.    Hochland is a for-profit limited company organized under the laws of the

     European Union, with its corporate headquarters in Heimenkirch, Germany.

             6.    Hochland operates is business in Boca Raton, Florida.

             7.    Franklin is a for-profit business corporation organized under Delaware

     law, with its corporate headquarters in Boca Raton, Florida. Franklin is a wholly owned

     subsidiary of Hochland.

             8.    At all times relevant herein, Hochland and Franklin had at least fifteen

     employees, and was therefore an “employer” within the meaning of Title VII.

             9.    Hochland and Franklin were also an “employer” within the meaning of the

     FRCA.

             10.   Hochland and Franklin are liable for the acts of their agents and

     employees as set forth below.

             11.   Ms. Stephens was, at all relevant times, an adult individual residing in

     Boynton Beach, Florida.

             12.   The Defendants, individually or jointly, have employed Ms. Stephens, as

     each controlled her work schedule and employment conditions, determined her payment

     rate and method, and kept at least some records regarding her employment.

                                 JURISDICTION AND VENUE



                                                -2-
Case 9:21-cv-81224-DMM Document 1 Entered on FLSD Docket 07/12/2021 Page 3 of 20




             13.     This Court has subject matter jurisdiction over this matter under 28 U.S.C.

     § 1331.

             14.     This Court has supplemental jurisdiction over the related state law claims

     pursuant to 28 U.S.C. § 1367(a) because those claims form part of the same case or

     controversy under Article III of the United States Constitution. Plaintiff’s state law

     claims share all common operative facts with her federal law claims, and the parties are

     identical. Resolving Plaintiff’s federal and state claims in a single action serves the

     interests of judicial economy, convenience, consistency, and fairness to the parties.

             15.     Venue is proper in, and Defendants are subject to the personal jurisdiction

     of, this Court because Defendants each maintain facilities and business operations in this

     District, and all or most of the events giving rise to this action occurred in this District. 28

     U.S.C. §1391(b); 42 U.S.C. § 2000e-5(f)(3).

             16.     Hochland and Franklin have availed themselves to the jurisdiction of this

     Court by maintaining facilities and business operations in this District.

             17.     Hochland advertises Boca Raton, Florida as one of its business locations

     via the Internet, including on Linkedin.com and hochland-group.com.

             18.     Hochland regularly receives and accepts business correspondence via U.S.

     mail in Boca Raton, Florida via offices also occupied by Franklin.

             19.     Hochland advertises job openings for positions at Franklin via its website.

             20.     Hochland and Franklin work in partnership out of Boca Raton, Florida,

     including regular visits by Hochland to Franklin’s and Hochland’s office in Boca Raton,

     Florida by Hochland employees, representatives and officers. Furthermore, Hochland




                                                   -3-
Case 9:21-cv-81224-DMM Document 1 Entered on FLSD Docket 07/12/2021 Page 4 of 20




     directs and controls Franklin’s employment policies and procedures, including, but not

     limited to, equal employment, hiring and discharge policies.

              21.    As further described below, Hochland acknowledges control and guidance

     over employment related matters associated with the Plaintiff and other employees at the

     Franklin and Hochland offices in Boca Raton, Florida.

              22.    Based on information and belief, Hochland further maintains sales

     operations in the United States.

              23.    Both Franklin and Hochland have availed themselves to the jurisdiction of

     this Court through sharing of its offices in Boca Raton, Florida and operating in Boca

     Raton, Florida and throughout the United States.

                        EXHAUSTION OF ADMINISTRATIVE REMEDIES

              24.    Plaintiff timely filed charges of discrimination within the United States

     Equal Employment Opportunities Commission (“EEOC”). On or around May 14, 2021,

     the EEOC issued Plaintiff’s Notice of Right to Sue.

              25.    Plaintiff has timely filed this action and have complied with all

     administrative prerequisites to bring the lawsuit.

                                        STATEMENT OF FACTS

              26.    Franklin is the third-largest cream cheese producer and second-largest

     private label cream cheese manufacturer in the United States, and its products are

     distributed to industrial, institutional, foodservice, private label, supermarket, and club

     store accounts across the United States and in several international markets.1




     1
         https://www.franklinfoods.com/about-us/history/
                                                  -4-
Case 9:21-cv-81224-DMM Document 1 Entered on FLSD Docket 07/12/2021 Page 5 of 20




            27.     Franklin operates manufacturing facilities in Vermont and Arizona, with

     its corporate headquarters in Boca Raton, Florida.

            28.     Hochland, a privately-held Germany-based company, is one of the largest

     manufacturers and refiners of cheese in Europe, with a growing international presence,

     including operations in and/or through offices in Boca Raton, Florida.

            29.     Hochland focuses primarily on the production, refinement and sale of

     cheese and has at least ten production sites with a workforce of more than 4,000

     employees.

            30.     In January 2018, Ms. Stephens was hired by Franklin at a rate of

     $20.67/hour to fill the Accounts Payable staff position.

            31.     Shortly thereafter, it became apparent that many of Franklin’s policies and

     procedures were implemented and enforced by Hochland, ultimately governing the

     method and standards of Ms. Stephens’ job duties and performance.

            32.     In January 2019, Ms. Stephens received a positive performance review

     and was given an approximate 10% raise to $22.67/hour.

            33.     In November 2019, starting once accountant Sara Anderson, a Caucasian

     female (“Ms. Anderson”), was on maternity leave, the then Chief Executive Officer of

     Franklin, John Gutknecht, relied more heavily on Ms. Stephens to also handle the tasks

     completed by Ms. Anderson. This required Ms. Stephens to work longer hours and on

     certain weekends, for which Ms. Stephens was paid overtime.

            34.     In December 2019, Malissa Rambahal, the Vice-President of Finance was

     terminated, further increasing CEO Gutknecht’s reliance on Ms. Stephens. Ms. Stephens

     work-load continued to increase through the first quarter of 2020.



                                                 -5-
Case 9:21-cv-81224-DMM Document 1 Entered on FLSD Docket 07/12/2021 Page 6 of 20




            35.    In February 2020, Zeke Rice, a Caucasian male, was hired by Franklin as

     the Chief Financial Officer (“CFO Rice”).

            36.    In March 2020, Ms. Anderson, a Caucasian female, returned from

     maternity leave and was promoted to Assistant Controller and a company-wide email

     announcement was made to employees of both Franklin and Hochland.

            37.    In March 2020, after having received another positive performance

     review, Ms. Stephens was promoted to Accounts Payroll Supervisor and went from an

     hourly employee to a salaried employee at an annual salary of $55,000.00.

            38.    No Company-wide announcement of Ms. Stephens promotion was ever

     made to the employees of either Franklin or Hochland.

            39.    Ms. Stephens asked CFO Rice on three separate occasions whether there

     would be a Company-wide announcement for her promotion similar to Ms. Andersen, but

     was ignored and no public announcement for Ms. Stephens’ promotion was ever made.

            40.    One month later in April 2020, after continued positive performance, Ms.

     Stephens was given another raise of approximately 9% to an annual salary of $60,000.00.

            41.    In May 2020, the only other African American woman in the Accounts

     Payable Department was terminated and Ms. Stephens was the only employee remaining

     in the Department by the end of that month.

            42.    In May 2020, the Company was in the process of implementing a new

     accounting system from Mosaic Corp. (“Mosaic”), as per Hochland directives.

            43.    In May 2020, there was a management lead call by CFO Rice with

     employees from Franklin, Hochland and Mosaic, where it was acknowledged that the




                                                 -6-
Case 9:21-cv-81224-DMM Document 1 Entered on FLSD Docket 07/12/2021 Page 7 of 20




     new accounting system was running extremely slow for some reason, and that Mosaic

     had been experiencing similar issues with other clients.

            44.     Thereafter, in May 2020, Jatnna Marrero (“Ms. Marrero”), a Latina

     female, was hired as the Company’s Director of Accounting and Sarah Teklehec (“Ms.

     Teklehec”), a Caucasian female, was hired as the Accounting Manager.

            45.     Ms. Stephens was introduced to both Ms. Marrero and Ms. Teklehec the

     same day.

            46.     The first time Ms. Marrero was introduced to Ms. Stephens, Ms. Marrero

     looked at Ms. Stephens with contempt and disgust, which Ms. Stephens believed to be

     due to the fact that Ms. Stephens was wearing an African headwrap.

            47.     The same day, CFO Rice invited the entire accounting and finance team

     that was in the office to have lunch with him, including Ms. Marrero, Ms. Teklehec, and

     Ms. Anderson, but he excluded Ms. Stephens, who was the only employee in his

     department that was present in the office that day, but not invited.

            48.     Richard Lam, Manager of Information Technology, who was also in the

     office that day, noticed the disparate treatment Ms. Stephens had received, having been

     singled out as not being invited to lunch by CFO Rice, and made a statement to that effect

     to Ms. Stephens.

            49.     In Ms. Marrero’s first formal meeting with the entire Accounting

     Department introducing herself and discussing Accounts Payable, Ms. Marrero remarked

     to the entire Accounting Department, including Ms. Stephens, that Ms. Stephens was a

     “mere data clerk”, in attempt to demean and diminish the work Ms. Stephens performed

     for the Defendants.



                                                  -7-
Case 9:21-cv-81224-DMM Document 1 Entered on FLSD Docket 07/12/2021 Page 8 of 20




               50.   On June 11, 2020, Ms. Stephens was instructed by CFO Rice to train Ms.

     Teklehec and teach her how to use Franklin’s systems.

               51.   On the same day, Ms. Stephens was informed that Ms. Teklehec was now

     going to be Ms. Stephens’ supervisor.

               52.   On the same day, Ms. Stephens also learned that Ms. Marrero submitted a

     formal complaint (the “First Write Up”) to CFO Rice and Valerie Wyss (“Ms. Wyss”),

     Human Resources Manager, a Caucasian woman, about Ms. Stephens. The First Write

     Up stated, among other things, that Ms. Stephens was paid overtime for handling

     technical issues associated with the new Mosaic accounting system, which senior

     management knew was an ongoing issue.

               53.   The First Write Up from Ms. Marrero came approximately three (3) weeks

     after Ms. Marrero started working at the Company.

               54.   Ms. Stephens was called into a meeting with Ms. Marrero, Ms. Wyss, and

     Ms. Anderson to discuss the First Write Up and was told she would be put on a

     remediation plan to address work related issues.

               55.   Ms. Marrero blamed Ms. Stephens for a flawed check run on or around

     June 5, 2020 that was due to the new flawed Mosaic systems, which had been an ongoing

     issue that senior management of Defendants had been aware for several weeks, if not

     longer.

               56.   During the First Write Up meeting, Ms. Wyss rolled her eyes at Ms.

     Stephens when Ms. Stephens asked what her rights were under the Company policies and

     procedures to be able to contest the First Write Up.




                                                 -8-
Case 9:21-cv-81224-DMM Document 1 Entered on FLSD Docket 07/12/2021 Page 9 of 20




             57.    It is believed Defendants had no formal written human resource policies

     for employees to properly address grievances, including those for discrimination, at such

     time.

             58.    Ms. Stephens believed she was being discriminated against by Ms.

     Marrero due to Ms. Stephens’ race and the color of her skin.

             59.    Ms. Stephens sought medical treatment for anxiety around this time and

     for the first time in her life was prescribed medicine to treat anxiety.

             60.    After the First Write Up meeting, Ms. Stephens sent an email to Ms. Wyss

     and CFO Rice, letting them know she wished to file a formal grievance to contest the

     First Write Up and need for a remediation plan because she felt like she was being

     discriminated against, treated differently and being used as a scape goat due to her race

     and the color of her skin.

             61.    A few weeks after Ms. Stephens emailed CFO Rice and Ms. Wyss, they

     met with Ms. Stevens and told her they did not find any discrimination against Ms.

     Stephens.

             62.    After this meeting, Ms. Stephens sent an email to Heidi Frueh (“Ms.

     Frueh”), a Caucasian woman and the Human Resources Manager at Hochland, because

     Ms. Stephens felt that her concerns about discrimination had not be adequately vetted and

     were not being taken seriously by Franklin.

             63.    Ms. Frueh responded that she needed a few days to investigate, but after

     investigating she told Ms. Stephens that Ms. Stephens would be happy to hear the

     Company was going to rescind the First Write Up so there would be no need for a

     remediation plan.



                                                   -9-
Case 9:21-cv-81224-DMM Document 1 Entered on FLSD Docket 07/12/2021 Page 10 of 20




            64.     After contacting Ms. Frueh, CFO Rice told Ms. Stephens that she should

     have come to him before going above his head and sending something to Ms. Frueh at

     Hochland, making CFO Rice look bad, which Ms. Stephens understood to be a threat.

            65.     CFO Rice acknowledged that the First Write Up and the remediation plan

     would however go away due to a misunderstanding.

            66.     Despite CFO Rice’s and Ms. Frueh’s representations to the contrary, the

     First Write Up and the remediation plan did not go away.

            67.     Instead, in an overtly disingenuous attempt to refute Ms. Stephens’

     complaints, on July 30, 2020, Defendants’ Human Resource Manager added a photo of a

     Black Franklin employee to their Facebook page, announcing his promotion and CFO

     Rice encouraged Ms. Stephens to visit the Facebook page to show that the Defendants do

     not discriminate and were not racist.

            68.     After the First Write Up, Ms. Teklehec, Ms. Marrero and CFO Rice

     selectively ignored the vast majority of Ms. Stephens emails, whereby she was requesting

     guidance from her supervisors on how they wanted her to handle her job.

            69.     On August 10, 2020, Ms. Stephens was written up for a second time (the

     “Second Write Up”).

            70.     Despite assurances from both CFO Rice and Ms. Frueh that the First

     Write-Up had gone away and would not count against Ms. Stephens, the Second Write

     Up made it clear that the First-Write Up had not been removed from Ms. Stephens

     employment file and was being used by the Defendants against Ms. Stephens.




                                              -10-
Case 9:21-cv-81224-DMM Document 1 Entered on FLSD Docket 07/12/2021 Page 11 of 20




            71.     On August 14, 2020, Ms. Stephens reported up the ladder as high as she

     could go and sent an email to Mr. Volker Bruetting, Chief Executive Officer of Hochland

     (“CEO Bruetting”), and Ms. Frueh objecting to discriminatory treatment.

            72.     In a continued and overtly disingenuous attempt to refute Ms. Stephens

     complaints regarding Defendants’ discriminatory actions, on August 14, 2020, only days

     after the Second Write Up and the same day of Ms. Stephens’ renewed complaints of

     discrimination, Defendants’ Human Resource Manager posted a new photo to their

     Facebook page of another non-Caucasian employee who was a new hire, promoting her

     “diversity”, even though it had been more than three months since the new employee

     joined Franklin.

            73.     CEO Bruetting never responded to Ms. Stephens August 14th email.

            74.     Ms. Frueh never responded to Ms. Stephens August 14th email.

            75.     Nobody from the Franklin or Hochland ever responded to Ms. Stephens,

     August 14th email.

            76.     After August 14, 2020, Ms. Stephens supervisors and senior management

     from both Franklin and Hochland continued to ignore Ms. Stephens both telephonically

     and in her emails.

            77.     Ms. Stephens was terminated by the Company on September 16, 2020 (the

     “Termination Date”).

            78.     Ms. Stephens suffered for over a month while her cries for help and

     guidance from Defendants’ senior management teams fell of deaf ears.




                                              -11-
Case 9:21-cv-81224-DMM Document 1 Entered on FLSD Docket 07/12/2021 Page 12 of 20




            79.     During the period after reaching out to CEO Bruetting for help and the

     Termination Date, Ms. Stephens suffered from even more anxiety than before and her

     physician prescribed a higher dose of anti-anxiety medication.

            80.     From May 2020 to September 2020, it became all too clear that Franklin

     and Hochland management executives, members of the Human Resources departments,

     and Ms. Stephens supervisors exemplified racial and color bias towards Ms. Stephens.

            81.     From August 14, 2020 to the date of this Charge, no further Facebook

     postings featuring individual employees of the Company have been made on the

     Company’s Facebook page, and only the July 30, 2020 Facebook post and the August 14,

     2020 Facebook post involve direct quotes from the Company’s Human Resources

     Manager.

            82.     Defendants’ conduct demonstrated a clear and concerted effort to ignore,

     embarrass, humiliate and undermine Ms. Stephens, and attempt to make her a

     “scapegoat” for Defendants’ operational failures in order to justify their refusal to even

     respond to her like a human being, which Defendants then tried to cover up by writing

     her up and whitewashing their Facebook page with seeming diversity.

            83.     Notwithstanding her prior positive work performance reviews and wage

     and salary increases throughout her employment at Franklin, starting after the hire of

     CFO Rice and Ms. Marrero, Ms. Stephens was subjected to a series of unlawful

     employment practices in the form of racial bias, color bias, disparate treatment, hostile

     work environment, and ultimately wrongful termination in September 2020.




                                               -12-
Case 9:21-cv-81224-DMM Document 1 Entered on FLSD Docket 07/12/2021 Page 13 of 20




             84.     Defendants did not care about fixing the corporate culture after Ms.

     Stephens first complained of racial and color discrimination. They just wanted Ms.

     Stephens to go away, so they terminated her.

             85.     Defendants terminated Ms. Stephens, but only after posting individual

     photos of two racially diverse employees to their Facebook page, contemporaneously

     with the First Write Up and the Second Write Up, in an effort to disguise their

     discriminatory actions in a non-discriminatory manner.

                                  FIRST CAUSE OF ACTION
                   VIOLATION OF TITLE VII -DISCRIMINATION BASED ON RACE
                        (DISPARATE TREATMENT BEFORE FIRING)

             86.     Ms. Stephens repeats and realleges every preceding allegation as if fully

     set forth herein.

             87.     Because of Ms. Stephens’s race, Defendants discriminated against Ms.

     Stephens and created a hostile work environment, which included, inter alia, not inviting

     her to lunch with her Caucasian colleagues, ignoring her and dismissing her complaints

     of disparate treatment and directing her to the Franklin’s Facebook page as proof that the

     Defendants were not racist.

             88.     Ms. Stephens’s race was a primary factor why Defendants discriminated

     against her by creating a hostile work environment and treating her differently in the

     terms and conditions of employment than similarly situated Caucasian employees.

             89.     The conduct of the Defendants in discriminating against Ms. Stephens due

     to her race was intentional. Defendants engaged in a discriminatory practice or practices

     with malice or with reckless indifference to the federally protected rights of the Ms.

     Stephens.



                                                -13-
Case 9:21-cv-81224-DMM Document 1 Entered on FLSD Docket 07/12/2021 Page 14 of 20




                              SECOND CAUSE OF ACTION
                   VIOLATION OF TITLE VII -DISCRIMINATION BASED ON COLOR
                        (DISPARATE TREATMENT BEFORE FIRING)

             90.     Ms. Stephens repeats and realleges every preceding allegation as if fully

     set forth herein.

             91.     Because of Ms. Stephens’s color, Defendants discriminated against Ms.

     Stephens and created a hostile work environment, which included, inter alia, not inviting

     her to lunch with her non-black colleagues, ignoring her and dismissing her complaints of

     disparate treatment and directing her to Franklin’s Facebook page as proof that the

     Defendants did not discriminate against black people.

             92.     Ms. Stephens’s color was a primary factor why Defendants discriminated

     against her by creating a hostile work environment and treating her differently in the

     terms and conditions of employment than similarly situated non-black employees.

             93.     The conduct of the Defendants in discriminating against Ms. Stephens due

     to her color was intentional. Defendants engaged in a discriminatory practice or practices

     with malice or with reckless indifference to the federally protected rights of the Ms.

     Stephens.

                             THIRD CAUSE OF ACTION
              VIOLATION OF TITLE VII -DISCRIMINATION BASED ON RACE
                                 (TERMINATION)

             94.     Ms. Stephens repeats and realleges every preceding allegation as if fully

     set forth herein.

             95.     In their continuing efforts to support their discriminatory conduct,

     Defendants tried to create the appearance through the First Write Up and the Second Write

     Up that Ms. Stephens was not competent in her job. Moreover, Ms. Stephens’s complaints

                                                -14-
Case 9:21-cv-81224-DMM Document 1 Entered on FLSD Docket 07/12/2021 Page 15 of 20




     to management about disparate treatment based on her race were ignored and summarily

     dismissed.

             96.     On September 16, 2020, the Defendants wrongfully terminated Ms.

     Stephens’s employment.

             97.     Ms. Stephens’s race and her complaints to management about

     discriminatory conduct was a motivating factor in their termination of her employment

     with Defendants.

             98.     The conduct of the Defendants in firing Ms. Stephens because of her race

     was intentional. Defendants engaged in a discriminatory practice or practices with malice

     or with reckless indifference to the federally protected rights of the Ms. Stephens.

             99.     As a direct and proximate result of Defendants’ actions, Ms. Stephens has

     suffered and will continue to suffer lost wages, benefits and entitlements, damage to her

     career and reputation, personal humiliation, emotional pain, mental anguish, emotional

     distress, physical pain and suffering, loss of enjoyment of life and embarrassment

     justifying an award including, but not limited to, back pay, lost benefits, front pay,

     compensatory damages, and punitive damages according to proof against Defendants.

                            FOURTH CAUSE OF ACTION
             VIOLATION OF TITLE VII -DISCRIMINATION BASED ON COLOR
                                 (TERMINATION)

             100.    Ms. Stephens repeats and realleges every preceding allegation as if fully

     set forth herein.

             101.    In their continuing efforts to support their discriminatory conduct,

     Defendants tried to create the appearance through the First Write Up and the Second Write

     Up that Ms. Stephens was not competent in her job. Moreover, Ms. Stephens’s complaints



                                                 -15-
Case 9:21-cv-81224-DMM Document 1 Entered on FLSD Docket 07/12/2021 Page 16 of 20




     to management about disparate treatment based on her color were ignored and summarily

     dismissed.

             102.    On September 16, 2020, the Defendants wrongfully terminated Ms.

     Stephens’s employment.

             103.    Ms. Stephens’s color and her complaints to management about

     discriminatory conduct was a motivating factor in their termination of her employment

     with Defendants.

             104.    The conduct of the Defendants in firing Ms. Stephens because of her color

     was intentional. Defendants engaged in a discriminatory practice or practices with malice

     or with reckless indifference to the federally protected rights of the Ms. Stephens.

             105.    As a direct and proximate result of Defendants’ actions, Ms. Stephens has

     suffered and will continue to suffer lost wages, benefits and entitlements, damage to her

     career and reputation, personal humiliation, emotional pain, mental anguish, emotional

     distress, physical pain and suffering, loss of enjoyment of life and embarrassment

     justifying an award including, but not limited to, back pay, lost benefits, front pay,

     compensatory damages, and punitive damages according to proof against Defendants.

                                FIFTH CAUSE OF ACTION
            VIOLATION OF TITLE VII (42 U.S.C. § 2000e et seq.) – RETALIATION

             106.    Ms. Stephens repeats and realleges every preceding allegation as if fully

     set forth herein.

             107.    Ms. Stephens engaged in actions protected by Title VII, 42 U.S.C. § 2000e

     et seq., which makes it unlawful for an employer to discriminate against an employee

     because she opposed and complained about unlawful employment practices.




                                                 -16-
Case 9:21-cv-81224-DMM Document 1 Entered on FLSD Docket 07/12/2021 Page 17 of 20




             108.    Because of Ms. Stephens’s protected actions, Defendants retaliated against

     her by, among other things, creating a hostile work environment and terminating her for

     complaining to management about inappropriate and disparate treatment based on her

     race and color, and ultimately terminating her employment.

             109.    The conduct of the Defendants in retaliating against Ms. Stephens because

     of her protected actions was intentional. Defendants engaged in a discriminatory practice

     or practices with malice or with reckless indifference to the federally protected rights of

     the Ms. Stephens.

                           SIXTH CAUSE OF ACTION
      VIOLATION OF THE FCRA – DISCRIMINATION BASED ON RACE, COLOR AND
                                 HARASSMENT

             110.    Ms. Stephens repeats and realleges every preceding allegation as if fully

     set forth herein.

             111.    At all times material hereto, Defendants failed to comply with the FCRA,

     which states, in part, that it is an unlawful employment practice for an employer “[t]o

     limit, segregate, or classify employees or applicants for employment in any way which

     would deprive or tend to deprive any individual of employment opportunities, or

     adversely affect any individual’s status as an employee … [and] to discriminate against

     any individual, because of such individual’s race, color, religion, sex, pregnancy,

     national origin, age, handicap, or marital status.” (emphasis added) (Fla. Stat. §

     760.10(1)(b)-(4).

             112.    Defendants’ discrimination and harassing conduct towards Ms. Stephens

     were based on her race.




                                                -17-
Case 9:21-cv-81224-DMM Document 1 Entered on FLSD Docket 07/12/2021 Page 18 of 20




            113.     Defendants’ discrimination and harassing conduct towards Ms. Stephens

     were based on her color.

            114.     At all times necessary, Ms. Stephens was qualified to perform her duties

     and did so equally or better than her colleagues.

            115.     Defendants’ conduct was pervasive and regular and detrimentally affected

     Ms. Stephens.

            116.     Defendants violated the FCRA by discriminating against Ms. Stephens

     because of her race. Alternatively, Ms. Stephens’s race was a motivating factor which

     prompted the Defendants to harass and terminate her employment.

            117.     Defendants violated the FCRA by discriminating against Ms. Stephens

     because of her color. Alternatively, Ms. Stephens’s color was a motivating factor which

     prompted the Defendants to harass and terminate her employment.

            118.     Any alleged nondiscriminatory reason for this treatment of Ms. Stephens

     by the Defendants is a mere pretext for the actual reason for discriminating against her

     based on her race.

            119.     Any alleged nondiscriminatory reason for this treatment of Ms. Stephens

     by the Defendants is a mere pretext for the actual reason for discriminating against her

     based on her color.

            120.     Defendants’ actions were malicious and were recklessly indifferent to Ms.

     Stephens’s rights pursuant to Fla. Stat. §760.10.

            121.     The aforementioned actions of the Defendants were done wantonly,

     willfully, maliciously and with reckless disregard of the consequences of such actions.


                                 SEVENTH CAUSE OF ACTION

                                                -18-
Case 9:21-cv-81224-DMM Document 1 Entered on FLSD Docket 07/12/2021 Page 19 of 20




                          VIOLATION OF THE FCRA – RETALIATION

             122.    Ms. Stephens repeats and realleges every preceding allegation as if fully

     set forth herein.

             123.    Ms. Stephens engaged in actions protected by the FCRA and opposed any

     practice unlawful under the FCRA.

             124.    Because of Ms. Stephens’s protected actions, Defendants retaliated against

     Stephens by, among other things, creating a hostile work environment for Ms. Stephens,

     ignoring her emails seeking help and direction, and even her up the ladder reporting to

     Hochland CEO Bruetting, which nobody from Defendants ever even acknowledged and

     was totally ignored, resulting in the wrongful termination by Defendants of Ms.

     Stephens’s employment.

             125.    The conduct of the Defendants in retaliating against Ms. Stephens because

     of her protected actions was intentional. Defendants engaged in a discriminatory practice

     or practices with malice or with reckless indifference to the state protected rights of Ms.

     Stephens.

         PRAYER FOR RELIEF ON BEHALF OF STEPHENS FOR ALL CAUSES OF
                                  ACTION

             WHEREFORE, Plaintiff Ms. Stephens respectfully requests the following relief:

             1.      An order declaring that Defendant violated Plaintiff’s rights under Title

     VII and the FCRA;

             2.      An order for compensatory damages for emotional pain, suffering, mental

     anguish, loss of enjoyment of life, and other non-pecuniary losses;

             3.      An order for back pay, including the economic value of lost employment

     benefits and interest on back pay;

                                                -19-
Case 9:21-cv-81224-DMM Document 1 Entered on FLSD Docket 07/12/2021 Page 20 of 20




            4.      An order for front pay, including interest on front pay;

            5.      An order for reasonable attorneys’ fees and costs

            6.      An order for punitive damages;

            7.      An order enjoining Defendants from engaging in any such unlawful

     employment practice under Title VII and the FCRA;

            8.      And for any other affirmative action or equitable relief as the Court deems

     appropriate;

            9.      And for such other and further relief as the Court deems just and proper.



     Dated: July 12, 2021

                                           ADLER WELLIKOFF PLLC

                                           By:     /s/ Scott M. Wellikoff
                                                 Scott M. Wellikoff
                                                 Aaron S. Adler

                                           1900 Glades Road, Suite 270
                                           Boca Raton, Florida
                                           Phone/Fax: 561-508-9591
                                           swellikoff@adwellgroup.com
                                           aadler@adwellgroup.com

                                           Attorneys for Plaintiff




                                                  -20-
